PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/717,145
Filing Date: 27 Sep 2017
Appellant(s): ODA et al.



__________________
David M. Ovedovitz
WENDEROTH, LIND & PONACK, L.L.P.
For Appellant


EXAMINER’S ANSWER









This is in response to the appeal brief filed 01/19/2021 appealing from the Final Office Action mailed 05/20/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(1.1) Withdrawn Grounds of Rejection
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 1-2, 5-6, 8, 10-12, 14, 17-19, and 21-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
(2) Response to Argument
Regarding the rejection of claim 1 under 35 U.S.C. § 103 (section II).
Appellant argues that the cited references Tomai, Shinohara, Aketa and Sasaki, relying on Lee, Higashiwaki and Hilsenbeck as evidence, fail to disclose or suggest the subject matter of claim 1 “a semiconductor device comprising (1) a crystalline oxide semiconductor with a corundum structure comprising -Ga2O3; (2) the semiconductor layer comprising a surface area that is 3 mm2 or less, and (3) the semiconductor layer comprising a dielectric breakdown field that is 10 MV/cm or more” (page 11 of Appellant’s arguments, section II). The above Appellant’s argument is based on a conclusion that “[e]ven though Tomai generally references the crystal forms of gallium oxide, it is clear that Tomai indicates that gallium oxide preferably includes -Ga2O3 as the main component” (page 12 of Appellant’s arguments, paragraph 1). Specifically, Appellant has stated that “Tomai actually discloses that ‘the gallium oxide may have an , , , , or  crystal form, or may be a mixture thereof.’ (See paragraph [0070] of Tomai); however, Appellant has further noted that paragraph [0070] of Tomai merely states, as a general fact, the crystal formations that gallium oxide can have, and it is clear that “Tomai indicates that gallium oxide preferably includes -Ga2O3 as the main component”. 
In response, the Examiner respectfully disagrees.  The Examiner has noted (e.g., see the Advisory Action of 10/06/2020) that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments, and that “A known 
According to the common knowledge in the art before the effective filing date, one of ordinary skill recognized and understood that the crystal structure of the gallium oxide is determined by the growth temperature and is significantly influenced by the growth mechanism (see, for example, the secondary reference by Shinohara, page 7312, Col. 2), and the crystal structure of the gallium oxide is commonly identified by the X-ray diffraction (XRD) spectra. In the method of Shinohara, the gallium oxide (e.g., Fig. 3(b) of Shinohara, page 7312) grown by a mist chemical vapor deposition (CVD) on sapphire substrate (-Al2O3) at low temperatures of 430-470 ºC has the XRD spectra with a slight incorporation of -Ga2O3 (the -phase) of about 0. 5 % so that, although, the film is not completely single crystalline, it is predominated by -Ga2O3 crystal which has a corundum structured crystal structure. Further, Shinohara teaches that the gallium oxide grown by molecular beam epitaxy (MBE) on sapphire substrate (-Al2O3) at the growth temperature even of as low as 500 ºC has the XRD spectra with nearly complete -phase (the crystal structure of -Ga2O3). Thus, one of ordinary skill in the art recognized that the dominant phase of the gallium oxide in the XRD spectra determines the crystal structure of the gallium oxide.
The Office Action of 05/20/2020 (page 3) states that the primary reference by Tomai does not specifically disclose a semiconductor device comprising (1) a crystalline oxide semiconductor with a corundum structure comprising -Ga2O3; (2) the semiconductor layer comprising a surface area that is 3 mm2 or less, and (3) the semiconductor layer comprising a dielectric breakdown field that is 10 MV/cm or more.
Regarding item (1), although the primary reference of Tomai (¶0070) discloses that “the gallium oxide may have an , , , , or  crystal form, or may be a mixture thereof”, Tomai does not specifically disclose that the gallium oxide has -phase as a dominant phase that determines a crystal structure of the gallium oxide as a corundum structure. However, notwithstanding the fact that a preferred embodiment of Tomai includes-Ga2O3 “as the main component”, Tomai does not exclude forming gallium oxide having -Ga2O3 “as the main component” such that a crystalline oxide semiconductor would have a corundum structure comprising -Ga2O3. Further, the secondary reference by Shinohara teaches -Ga2O3) (Shinohara, Abstract, page 7311, Col. 1; page 7313, Col. 1) having wider bandgap (e.g., 5.3 eV) than that of ·Ga2O3 (e.g., 4.9 eV), wherein the -Ga2O3 semiconductor layer is grown by a mist CVD at low temperatures of 430-470 ºC and has high quality, excellent crystallographic properties and smooth surface morphologies.
 Regarding the combination Tomai and Shinohara, it is noted that according to what was common knowledge in the art before the effective filing date (e.g., as evidenced by Lee, Abstract, Col. 1, page 030301-1, Col. 1; Higashiwaki, Abstract, page 21, Col. 1, page 22, Col. 1, Table 1), it was advantageous for power semiconductor devices to use wider bandgap semiconductors because of their excellent characteristics including higher breakdown field. The primary reference by Tomai teaches that Ga2O3 has a band gap wider than that of SiC (Tomai, ¶0005-¶0007, ¶0013), and that the main object of the disclosure is to produce a semiconductor device that is obtained by forming a compound semiconductor having a wide band gap on an inexpensive substrate, and that exhibits excellent performance characteristics. Further, the oxide semiconductor of Tomai including gallium (Ga) as the main component is formed by various methods (Tomai, ¶0112, ¶0117-¶0118) including a mist CVD method, and the oxide semiconductor structure of Tomai is stacked on a conductive substrate (such as a silicon substrate) or an insulating substrate including a sapphire substrate (e.g., the semiconductor film including Ga2O3 oxide is staked on a sapphire substrate, ¶0117-¶0118; Table 3, ¶0176-¶0178). Although, Tomai teaches that the semiconductor film in examples of Table 3 is produced by a sputtering method, Tomai does not exclude forming Ga2O3 oxide semiconductor having a different form of crystal structure (e.g., -Ga2O3) (Tomai, ¶0070) by a different method including a mist CVD method (Tomai, ¶0112).
Therefore, one of ordinary skill in the art would have recognized that forming a semiconductor device of Tomai including a corundum-structured -Ga2O3 having wider band gap than that of -Ga2O3 that is formed by a specific method including a mist CVD method on a sapphire substrate at specific temperatures as taught by Shinohara to have a crystalline oxide semiconductor with a corundum structure comprising -Ga2O3 would have been advantageous in forming improved power semiconductor device with improved performance characteristics by utilizing a wider-bandgap corundum-structured oxide crystal having high quality, excellent crystallographic properties and smooth surface morphologies (Shinohara, Abstract, page 7311, Col. 1; page 7313, Col. 1; Lee, Abstract, Col. 1, page 030301-1, Col. 1).
-Ga2O3 in the claimed semiconductor device. The Examiner has provided a motivation for combining or modifying the teachings of the prior art references to produce the above feature of the claimed invention based on the teaching, suggestion, or motivation to do so found in the reference themselves.
For the above reasons, Appellant’s arguments regarding combination of Tomai and Shinohara are not persuasive, and the feature (1) of claim 1 “a crystalline oxide semiconductor with a corundum structure comprising -Ga2O3” would have been considered to be obvious to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding item (2) “the semiconductor layer comprising a surface area that is 3 mm2 or less”, the Office Action of 05/20/2020 (page 4) refers to the secondary reference by Aketa that teaches a Schottky barrier diode (1) (Aketa, Figs. 1-2, ¶0063-¶0064, ¶0085-¶0086) that employs a wide bandgap semiconductor including Ga2O3 and is formed in a square chip shape having a size between 0.5 mm and 20 mm so that a surface area would be between 0.25 mm2 and 400 mm2.
In response to Appellant’s argument that “[A]keta is primarily directed to a Schottky barrier diode 1 that employs 4H—SiC (a wide bandgap semiconductor having a dielectric breakdown field strength of approximately 2.8 MV/cm and a bandgap width of approximately 3.26 eV)” (page 15 of Appellant’s arguments) and “[b]ecause the dimensions set forth in Aketa that are relied upon in the rejection are not indicated as corresponding to the modified version of the Schottky barrier diode 1 including Ga2O3, there is no motivation to modify the disclosure of Tomai based on Aketa in a manner that results in the range recited in claim 1” (page 16 of Appellant’s arguments), it is noted that Aketa specifically teaches (¶0064) that the wide bandgap semiconductor to be employed by Schottky diode is not limited to SiC and includes other wide bandgap semiconductors including Ga2O3.
The claimed range of 3 mm2 or less lies inside the range disclosed by Aketa. In the case, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists (M.P.E.P. §2144.05).

Therefore, a person of ordinary skill in the art would have recognized and understood that forming the semiconductor device such as Schottky barrier diode including wide bandgap semiconductor by using the specific range of sizes of wide bandgap semiconductor element as taught by Aketa would have been advantageous in forming a semiconductor device comprising the semiconductor layer of Ga2O3 because a wider energy gap of gallium oxide would have produced a power device having smaller size and an improvement in breakdown voltage (Aketa, ¶0026-¶0029, ¶0064; Tomai, ¶0004, ¶0006, ¶0060, ¶0111, ¶0113).
Thus, Appellant’s arguments regarding combination of Tomai and Aketa are not persuasive for the above reasons, and the feature (2) of claim 1 “the semiconductor layer comprising a surface area that is 3 mm2 or less” is considered to be obvious to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding item (3) “the semiconductor layer comprising a dielectric breakdown field that is 10 MV/cm or more”, the Office Action of 05/20/2020 (page 5) refers the secondary reference by Sasaki that teaches a semiconductor Schottky device comprising Schottky electrode (13) (Sasaki, Fig. 1, ¶0043-¶0069, ¶0085-¶0086) that employs wide bandgap semiconductor layer (11) (Sasaki, Fig. 1, ¶0055) including Ga2O3 and that the dielectric breakdown strength of the Ga2O3 semiconductor material is about 8 MV/cm (Sasaki, Fig. 1, ¶0098).
In response to Appellant’s argument that “[t]he Examiner’s explanation is based on optimal values determined by simulations. Sasaki describes at paragraph [0090]” (page 16 of Appellant’s arguments) and “[b]ased on an estimated dielectric breakdown field of Ga2O3 and the simulated electric field strength (Sasaki, Figure 10A illustrating a maximum electric field strength that is greater than 8 MV/cm and reaches 15 MV/cm) to be generated at particular points such as P1, P2, and P3 of the device, Sasaki estimates a thickness of an insulating film to be not less than 300 nm to accord with the estimated dielectric breakdown field of Ga2O3. (See paragraph [0098] of Sasaki)” (page 17 of Appellant’s arguments), it is noted that the original specification does describe how the dielectric breakdown field of Ga2O3 has been measured. Specifically, the original specification disclose that “[i]f conditions that are preferable are applied to the processes to form the semiconductor layer, a dielectric breakdown field of the semiconductor layer is expected to be 10 MV/cm or more” (page 40, lines 11-13). Further, Sasaki teaches that the maximum electric field strength (Sasaki, Fig. 1, ¶0102-¶0105, ¶0110) of the Ga2O3 semiconductor layer depends on the thickness of the Ga2O3 semiconductor layer, and the withstand voltage depends on the thickness and the donor concentrations of the Ga2O3 semiconductor layer. Thus, a person of ordinary skill in the art would have recognized and understood that, by optimizing the thickness of the wider band gap (-Ga2O3) semiconductor layer and the donor concentration in the wider bandgap semiconductor layer, the semiconductor Schottky device would have had a high dielectric breakdown field.
In response to Appellant's arguments regarding the article (ECS J. Solid State Science and Tech. (2019) 8(7), Q3159-Q3164) (page 17 of Appellant’s arguments) that “[t]he theoretical breakdown field for Ga2O3 is between 5-9 MV/cm” and the article (Appl. Phys. Lett (2018) 113, 192102) that “[s]emi-insulating halide vapor phase epitaxial -Ga2O3 films without intentional dopants introduced during growth… resulting in a high breakdown voltage of 2380 V (3.18 MV/cm) measured on a lateral diode” and “[i]t is clear that the theoretical breakdown field of -Ga2O3 and values of the breakdown field of -Ga2O3 incorporated in actual devices are completely different” (page 17 of Appellant’s arguments), it is noted the features upon which Appellant relies (i.e., “epitaxial -Ga2O3 films without intentional dopants” and “a lateral diode”) are not recited in the rejected claim(s), and thus, the above arguments are not relevant to the rejections of clam(s).
Further, it was known in the art before the effective filing date of the claimed invention that corundum-structured gallium oxide (-Ga2O3) (Shinohara, Abstract, page 7311, Col. 1; page 7313, Col. 1) has a wider band gap (e.g., 5.3 eV) than that of -Ga2O3 (e.g., 4.9 eV) and that wider bandgap semiconductors have higher dielectric breakdown fields (e.g., 4H-SiC has a bandgap of about 3.26 eV and dielectric breakdown field of 2.8 MV/cm, GaN has bandgap of about 3.42 eV and dielectric -Ga2O3 has bandgap of about 4.9 eV and breakdown field of 8MV/cm, as evidenced by Higashiwaki, Abstract, page 21, Col. 1, page 22, Col. 1, Table 1; Aketa, ¶0064).
Thus, a person of ordinary skill in the art would have realized and understood that by optimizing the thickness of the wider band gap semiconductor layer, such as -Ga2O3, and the donor concentration in the wider band gap semiconductor layer including -Ga2O3, the semiconductor Schottky device comprising -Ga2O3 would consequently have a higher dielectric breakdown field than that of the semiconductor device comprising -Ga2O3.
Therefore, a person of ordinary skill in the art would have recognized and understood that forming a semiconductor Schottky device comprising a semiconductor layer comprised of a wider bandgap semiconductor such as -Ga2O3 and adjusting the donor concentration and the thickness of the wider bandgap semiconductor layer as taught by Sasaki would have produced the semiconductor layer comprising a dielectric breakdown field that is 10 MV/cm or more and that would have been advantageous in forming a Schottky semiconductor device comprising a semiconductor material with high mobility and wide energy gap while additionally having a high withstand voltage and low loss (Sasaki, ¶0012, ¶0110, ¶0124; Tomai, ¶0004, ¶0006, ¶0060, ¶0111, ¶0113).
For the above reasons, Appellant’s arguments regarding combination of Tomai and Sasaki are not persuasive, and the feature (3) of claim 1 “the semiconductor layer comprising a dielectric breakdown field that is 10 MV/cm or more” is considered to be obvious to a person having ordinary skill in the art to which the claimed invention pertains.
Furthermore, the original specification disclose that “[i]f conditions that are preferable are applied to the processes to form the semiconductor layer, a dielectric breakdown field of the semiconductor layer is expected to be 10 MV/cm or more” (page 40, lines 11-13), and that “[a] crystalline oxide semiconductor film may be preferably formed by a mist CVD” (page 37, lines 1-3); thus, a person of ordinary skill in the art would have expected that a crystalline -Ga2O3 oxide semiconductor film of Tomai/Shinohara formed by a mist CVD method would inherently have a dielectric breakdown field of 10 MV/cm or more as one of the properties of the -Ga2O3 oxide semiconductor.

Regarding dependent claims 2, 5, 8, 10-11, 21-22, 24, and 30 which depend on the independent claim 1, the Examiner respectfully submits that Appellant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.

Regarding the rejection of claim 17 under 35 U.S.C. § 103 (section III).
Claim 17 is rejected under 35 U.S.C. § 103 using the prior art references by Tomai, Shinohara, Aketa, and Sasaki. Claim 17 recites features (1)-(3) that are similar to the features of claim 1 discussed above.
For the above reasons, Appellant’s arguments regarding the rejection of claim 17 under 35 U.S.C. § 103 are not persuasive, all limitations of claim 17 are considered to be met by the combination Tomai, Shinohara, Aketa, and Sasaki, and the rejection of claim 17 should be sustained.
Regarding dependent claims 18, 31, and 32 which depend on the independent claim 17, the Examiner respectfully submits that Appellant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Regarding the rejections of claims 6 and 19 under 35 U.S.C. § 103 (section IV).
Claims 6 and 19 are rejected under 35 U.S.C. § 103 using the prior art references Tomai, Shinohara, Aketa, Sasaki, and Lutz.
Appellants merely states that “[L]utz fails to disclose or suggest the above-discussed features of claims 1 and 17 that are lacking from the combination of Tomai, Shinohara, Aketa and Sasaki.” (page 20 of Appellant’s arguments), and thus Appellant’s arguments regarding the rejection of claims 6 and 19 under 35 U.S.C. § 103 are not persuasive, and the rejection of claims 6 and 19 should be sustained.
Regarding the rejection of claim 12 under 35 U.S.C. § 103 (section V).
Claim 12 is rejected under 35 U.S.C. § 103 using the prior art references Tomai, Shinohara, Aketa, Sasaki, and Girdhar.
irdhar fails to disclose or suggest the above-discussed features of claim 1 that are lacking from the combination of Tomai, Shinohara, Aketa and Sasaki.” (page 21 of Appellant’s arguments), and thus Appellant’s arguments regarding the rejection of claim 12 under 35 U.S.C. § 103 are not persuasive, and the rejection of claim 12 should be sustained.
Regarding the rejections of claims 23, 27 and 28 under 35 U.S.C. § 103 (section VI).
Claims 23, 27, and 28 are rejected under 35 U.S.C. § 103 using the prior art references Tomai, Shinohara, Aketa, Sasaki, and Oda.
Appellants merely states that “[O]da fails to disclose or suggest the above-discussed features of claims 1 and 17 that are lacking from the combination of Tomai, Shinohara, Aketa and Sasaki.” (page 21 of Appellant’s arguments), and thus Appellant’s arguments regarding the rejection of claims 23, 27 and 28 under 35 U.S.C. § 103 are not persuasive, and the rejection of claims 23, 27 and 28 should be sustained.
Regarding the rejections of claims 14, 26, 29, and 34 under 35 U.S.C. § 103 (section VII).
Claim 29 is rejected under 35 U.S.C. § 103 using the prior art references Tomai, Shinohara, and Sasaki (the references by Lee and Higashiwaki presented as evidence). Claim 29 recites features that are similar to features (1) and (3) of claim 1 discussed above.
For the above reasons, Appellant’s arguments regarding the rejection of claim 29 under 35 U.S.C. § 103 are not persuasive, all limitations of claim 29 are considered to be met by the combination Tomai, Shinohara, and Sasaki, and the rejection of claim 29 should be sustained.
Regarding dependent claims 14, 26, and 34 which depend on the independent claim 29, the Examiner respectfully submits that Appellant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Regarding the rejection of claim 25 under 35 U.S.C. § 103 (section VIII).
Claim 25 is rejected under 35 U.S.C. § 103 using the prior art references Tomai, Shinohara, Sasaki, and Oda.
Appellants merely states that “[O]da fails to disclose or suggest the above-discussed features of claim 29 that are lacking from the combination of Tomai, Shinohara and Sasaki.” (page 22 of Appellant’s arguments), and thus Appellant’s arguments regarding the rejection of claim 25 under 35 U.S.C. § 103 are not persuasive, and the rejection of claim 25 should be sustained.
Regarding the rejection of claim 33 under 35 U.S.C. § 103 (section IX).
Claim 33 is rejected under 35 U.S.C. § 103 using the prior art references Tomai, Shinohara, Sasaki, and Aketa.
Appellants merely states that “[A]keta fails to disclose or suggest the above-discussed features of claim 29 that are lacking from the combination of Tomai, Shinohara and Sasaki.” (page 22 of Appellant’s arguments), and thus Appellant’s arguments regarding the rejection of claim 33 under 35 U.S.C. § 103 are not persuasive, and the rejection of claim 33 should be sustained.
For the above reasons, it is believed that the rejections of claims 1-2, 5-6, 8, 10-12, 14, 17-19, and 21-34 should be sustained.

Respectfully submitted,
/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
Conferees:
/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891    

                                                                                                                                                                                                    /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.